                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         WINIFRED JIAU,
                                   7                                                        Case No. 13-cv-04231-YGR (PR)
                                                        Plaintiff,
                                   8                                                        ORDER DENYING IN PART AND
                                                 v.                                         GRANTING IN PART DEFENDANT’S
                                   9                                                        REQUEST FOR EXTENSION OF TIME
                                         RANDY L. TEWS,                                     TO FILE DISPOSITIVE MOTION
                                  10
                                                        Defendant.
                                  11

                                  12          Defendant filed a request for a sixty-day extension of time, up to and including, in which
Northern District of California
 United States District Court




                                  13   to file a dispositive motion. Dkt. 56. The disposition motion is currently due on November 30,

                                  14   2018. However, according to the motion, “[t]he Assistant United States Attorney (“AUSA”) who

                                  15   is assigned to this case will depart the United States Attorney’s Office on November 16, 2018, and

                                  16   the case will be assigned to a new AUSA.” Id. at 2. Thus, Defendant requests a “short extension

                                  17   to allow the new AUSA to become familiar with the case, prepare the filing, and see it through its

                                  18   conclusion.” Id. Defendant states that Plaintiff declined to stipulate to the motion, and thus the

                                  19   Court construes this as Plaintiff’s opposition to any such extension.

                                  20          Having read and considered Defendant’s request and the accompanying declaration filed

                                  21   by Defendant,

                                  22          IT IS HEREBY ORDERED that Defendant’s request for an extension of time is DENIED

                                  23   in part and GRANTED in part. The Court notes that Defendant was initially given sixty days to

                                  24   file a dispositive motion, which should have given Defendant’s counsel ample opportunity to meet

                                  25   this deadline. The Court DENIES Defendant’s request for a sixty-day extension of time and finds

                                  26   that only a twenty-eight-day extension of time is warranted. Thus, the motion is GRANTED in

                                  27   part, and the time for Defendant to file a dispositive motion is extended up to and including

                                  28   December 27, 2018.
                                   1           Plaintiff’s opposition shall be filed with the Court and served on Defendant no later than

                                   2   twenty-eight (28) days from the date Defendant’s motion is filed. Defendant’s reply shall be

                                   3   filed with the Court and served on Plaintiff no later than fourteen (14) days after Plaintiff’s

                                   4   opposition is filed.

                                   5           No further extensions of time will be granted absent extraordinary circumstances.

                                   6           This Order terminates Docket no. 56.

                                   7           IT IS SO ORDERED.

                                   8   Dated: November 13, 2018

                                   9                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
